PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,936,136
Issue Date: January 20, 2015
Application No. 13/306,689
Filed: November 29, 2011
For: BRAKE CALIPER ADJUSTMENT MECHANISM

:
:
:	NOTICE
:
:
:

This is a Notice regarding notification of loss of small entity status, filed August 23, 2021, which is being treated as a request for acceptance of a fee deficiency submission under 37 CFR 1.28(c).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.28(c) states in part: If status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by § 1.27(g)(2), the error will be excused upon compliance with the separate submission and itemization.  See 37 CFR 1.28(c)(2)(ii).

The itemization must include the following information:

	(A)    Each particular type of fee that was erroneously paid as a small entity, 
(e.g., basic statutory filing fee, two-month extension of time fee) along with the                                                                                                                                                        current fee amount for a non-small entity;

(B)     The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates;

	(C)     The deficiency owed amount (for each fee erroneously paid); and

(D)     The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii) of this section.

The instant request does not fully comply with the itemization requirement of (A), (B), (C) and (D) as listed above. Applicant has failed to provide the correct current fee amount for each non-small entity; and the correct current fee amount was not provided for each claim in excess of 20 (See the current fee schedule (e.g., $100.00 x3). Therefore, the deficiency owed amount and total deficiency payment owed are incorrect. 

Applicant should note the current fee schedule shows each claim in excess of 20 is $100.00. However, the itemization shows the undiscounted amount for three claims in excess of 20 is $240.00. Applicant has provided a collective total rather than the actual current undiscounted fee amount listed in the current fee schedule.

Applicant is reminded the current fee amount for non-small entity fees must be based on the current fee schedule, effective January 2, 2021. 

Applicant should note the examination fee and search fee were paid on November 29, 2011, rather than December 16, 2011, as listed in the itemization. 

Finally, the request filed cannot be accepted because it is not properly signed. Specifically, the request should contain either a typed or a printed name in addition to the S-signature. Per 37 CFR 1.4(d)(2)(iii), the signer’s signature must be:

(A) Presented in printed or typed form preferably immediately below or adjacent the
S-signature, and

(B) Reasonably specific enough so that the identity of the signer can be readily recognized.

Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice.  This time limit is non-extendable.  Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By FAX:		(571) 273-8300
			ATTN: Office of Petitions

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By internet:		EFS-Web1 

Telephone inquiries regarding this decision should be directed to Jamice Brantley at (571) 272-3814.  



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).